Citation Nr: 9934074	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by internal bleeding.  

2.  Entitlement to service connection for an allergy to 
penicillin and other medications.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1966. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 1994 from 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) in which claims of service connection 
for a disability manifested by internal bleeding and for an 
allergy to penicillin and other medications were denied.  


FINDINGS OF FACT

1.  Competent evidence of the existence of a disability 
manifested by internal bleeding in service, or of a nexus 
between a current disability manifested by internal bleeding 
and service has not been presented.  

2.  Competent evidence of a current disability for VA 
purposes manifested by an allergy to penicillin and other 
medications has not been presented.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a disability manifested by internal bleeding 
has not been submitted.  38 U.S.C.A. § 5107 (West 1991).  

2.  A well-grounded claim of entitlement to service 
connection for allergy to penicillin and other medications 
has not been submitted.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran filed claims seeking to establish entitlement to 
service connection for internal bleeding, and for an allergy 
to penicillin and other medications, in July 1993.  He 
asserts that he currently suffers from a disability 
manifested by internal bleeding.  He explains that during 
active duty he and two other men were sent out to check the 
thickness of the ice while stationed in Alaska, and that 
during that operation he and the others became lost, stranded 
for three days in temperatures of 123 degrees below zero.  He 
reported that they were rescued, and then when he eventually 
returned to Washington State shortly thereafter, he began 
coughing up blood.  Regarding the allergy claim, he contends 
that when being treated in service he was given an overdose 
of penicillin and as a result developed an allergy to that 
medication, and to other medications.  He has not identified 
the "other medications" to which he asserts he developed an 
allergy.  

These claims were denied in September 1994 because there was 
no evidence he suffered from internal bleeding in service, 
there was no nexus between service and a current disability 
manifested by internal bleeding, and because an allergy to 
penicillin or other medications is a developmental defect 
that is not considered a disability for VA purposes.  He 
filed a notice of disagreement, and was provided a Statement 
of the Case in September 1995.  In June 1996 he filed a 
substantive appeal, and requested a hearing before a 
traveling member of the Board.  The hearing was scheduled, 
but then canceled at the veteran's request.

Applicable Laws and Regulations

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110. 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  Until 
a well-grounded claim has been presented, VA has no duty to 
assist a claimant.  Morton v. West, 12 Vet. App. 477 (1999), 
mot. for en banc review den'd July 28, 1999.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).


Analysis
Entitlement to service connection for a disability 
manifested by internal bleeding

The first step conducted in a review of a claim of 
entitlement to service connection entails consideration of 
whether the veteran currently has a disability that has been 
diagnosed by a trained medical professional.  In this case, 
the record reveals that in 1993 the veteran received 
treatment for an upper gastrointestinal bleed, and upon 
examination several ulcers were detected.  Based on the 
foregoing, the Board finds that there is competent evidence 
of a current disability, namely, ulcers.  The first step of 
the Caluza analysis has been met.  

Regarding the second step of the Caluza analysis, the Board 
looks to the veteran's service medical records for medical 
evidence of in-service incurrence or aggravation of a disease 
or injury manifested by internal bleeding.  Nowhere in the 
veteran's service medical records is there mention of 
complaints of, diagnosis of or treatment for internal 
bleeding.  The Board has considered the veteran's assertion 
that he suffered internal bleeding following an incident in 
which he and two other servicemen were exposed to cold 
temperatures for a three day period, but was unable to find 
medical records supporting that assertion among the veteran's 
service medical records.  Although the  veteran may offer 
testimony regarding symptoms he experienced, his contention 
that he suffered from a disability manifested by internal 
bleeding in service is not competent evidence of the 
existence of such a disability.   

Similarly, there is no competent evidence of record that 
provides a link between the ulcers noted following service 
and service.  Although the veteran asserts he had a 
disability manifested by internal bleeding in service that is 
related to a current disability, he is not qualified to 
provide such evidence, as it requires medical expertise that 
he does not possess.  Falzone v. Brown, 8 Vet. App. 398 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the Board finds there is no competent 
evidence of disability in service and of a nexus between that 
disability and a current disability.  Accordingly, as the 
second and third steps of the Caluza analysis have not been 
met, the Board concludes that the claim of entitlement to 
service connection for a disability manifested by internal 
bleeding is not well grounded.  38 U.S.C.A. § 5107.


Entitlement to service connection for allergy to penicillin 
and other medications

With regard to this claim, the first step again entails 
consideration of whether the veteran currently has a 
disability that has been diagnosed by a trained medical 
professional. Although the veteran's service medical records 
show that he was allergic to penicillin (See Health Record 
Chronological Record of Medical Care, entry dated June 8, 
1965), there is no indication in the service medical records 
or in the medical records obtained regarding post-service 
medical care that the administration of penicillin or other 
medications resulted in a residual disability. See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993). There is no objective evidence 
demonstrating that the appellant's allergy to penicillin has 
ever been symptomatic. The record contains no competent 
evidence establishing that the appellant was diagnosed with 
an allergic disorder during active service or that his 
allergy to penicillin is related to any symptomatic allergy 
he may now have. The veteran is not competent to provide such 
evidence, as he is not a trained medical professional.  
Falzone; Grottveit; Espiritu.

Based on the foregoing, the Board finds there is no evidence 
of a current disability for VA purposes associated with an 
allergy to penicillin or other medications or of a nexus 
between a current disability and service. Accordingly the 
Board concludes a well-grounded claim of entitlement to 
service connection for an allergy to penicillin or to other 
medications has not been submitted.  38 U.S.C.A. § 5107.  


ORDER

A well-grounded claim not having been submitted, the claim of 
entitlement to service connection for a disability manifested 
by internal bleeding is denied. 

A well-grounded claim not having been submitted, the claim of 
entitlement to service connection for an allergy to 
penicillin or other medications is denied.  


		
WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

